Citation Nr: 1547333	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  15-12 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active military service from October 1964 to March 1965.
This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In his November 2014 substantive appeal, the Veteran requested a Video Conference hearing before a Veterans Law Judge.  However, subsequent to an October 2015 pre-hearing teleconference, in a letter dated October 28, 2015, the Veteran indicated that he would waive his hearing request if he was granted the benefit sought on appeal.  Given the favorable nature of the Board's decision herein, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2015).  Appeals must be considered in docket number order, but may be advanced if good or sufficient cause is shown.  38 U.S.C.A. § 7107 and 38 § 20.900(c) (2015).  At the prehearing conference in October 2015, good or sufficient cause has been shown and thus the motion to advance the appeal on the Board's docket is granted. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's diagnosed left ear hearing loss disability had its onset in service or is otherwise etiologically related to his active service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Veteran asserts that he has bilateral hearing loss that is related to exposure to loud noise (acoustic trauma) during service.  As the Veteran had a military occupational specialty of airplane mechanic, exposure to acoustic trauma is conceded.  See, January 2014 rating decision.  

Notably, in the December 2013 and January 2014 rating decisions, the RO granted service connection for tinnitus and right ear hearing loss, respectfully, based on in-service noise exposure.  The Veteran has hearing loss for VA purposes in both ears. 

The STRs include a September 1965 annual examination which indicates a hearing loss in his left ear, however he did not have hearing loss for VA purposes at that time.  Evidence in favor of the claim includes a December 2013 VA audiology examination in which the examiner opined, in pertinent part, that the Veteran's hearing impairment is at least as likely as not caused by or aggravated by military noise exposure.  However, in December 2013 another VA examiner reviewed the claims file and completed a Disability Benefits Questionnaire using the Acceptable Clinical Evidence (ACE) process and opined that Veteran's left ear hearing loss is not related to his service due to the fact that 6 months post-service there was no significant shift in left ear hearing loss when compared to the right ear.  

The Board has considered in detail the medical opinions of record.  In this regard, the Board finds that no one opinion is any more probative than the other.  The opinions are in relative equipoise.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990) (held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.).

Therefore, resolving all doubt in favor to the Veteran, the Board finds that the criteria for service connection for left ear hearing loss are met.  See 38 U.S.C.A. § 1507; 38 C.F.R. § 3.102.

The nature and extent of this disability caused by service is not currently before the Board.

ORDER

Service connection for left ear hearing loss is granted.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


